Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This second Office action is a Non-Final rejection because it contains grounds of rejection for subject matter previously indicated as allowable.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 1 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vasquez et al. (US 2021/0153635 A1).
Regarding claim 1, Vasquez discloses a grip apparatus for a portable device, comprising: a base unit (102) mounted on the portable device (202); 5a sliding hole (108) formed in the base unit in a longitudinal direction of the base unit; a pair of sliders (116,120) inserted into the sliding hole and independently movable along the sliding hole; and a band unit (112) coupled to the pair of sliders and deformed to form a space, into which a finger is insertable, as at least one of the pair of sliders is moved (see Figure 3c); and a protrusion portion (portion(s) that define grooves 110) protrudes from an inner circumferential surface of the sliding hole to maintain a state in which the slider has been moved (see Vasquez claim 7), wherein the protrusion portion comprises a tilted surface (three such surfaces pointed out below) provided in a movement direction of the slider so as to reduce resistance while the slider moves across the protrusion portion (sloped/angled surfaces shown inherently reduce friction compared to a perpendicular surface).

    PNG
    media_image1.png
    777
    845
    media_image1.png
    Greyscale

Regarding claim 8, Vasquez discloses a grip apparatus for a portable device, comprising: a base unit (102) mounted on the portable device (202); 5a sliding hole (108) formed in the base unit in a longitudinal direction of the base unit; a pair of sliders (116,120) inserted into the sliding hole and independently movable along the sliding hole; and a band unit (112) coupled to the pair of sliders and deformed to form a space, into which a finger is insertable, as at least one of the pair of sliders is moved (see Figure 3c); and a protrusion portion (portion(s) that define grooves 110) protrudes from an inner circumferential surface of the sliding hole to maintain a state in which the slider has been moved (see Vasquez claim 7), a support portion protruding from the base unit (the protrusions that form the grooves 110) and disposed on a movement path of the slider to support a position of the slider, wherein the support portion comprises a tilted surface (see the three highlighted above) to allow the slider to move across the support portion when receiving an external force that is greater than a preset value (see discussion of “force” in [0037]).
Regarding claim 9, Vasquez discloses the grip apparatus of claim 8, wherein the tilted surface of the support portion toward a center of the sliding hole is more gradual than a tilted surface of the support portion toward the slider (see highlighted tilted surfaces above, which are all along a bottom of each protrusion, where the top of each protrusion includes a surface that is shown less titled, at least on some of the protrusions, where this satisfies the current claim limitations when the upper slider is near the top of the sliding hole).
	Regarding claim 10, Vasquez discloses the grip apparatus of claim 8, wherein the support portion (one of the protrusions) extends along (at least a portion of, even if only tangent to) an outer circumference of the slider.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vasquez et al. (US 2021/0153635 A1) in view of Mallory et al. (US 10,463,126 B2).
Regarding claims 5 and 6, Vasquez discloses a grip apparatus for a portable device, comprising: a base unit (102) mounted on the portable device (202); 5a sliding hole (108) formed in the base unit in a longitudinal direction of the base unit; a pair of sliders (116,120) inserted into the sliding hole and independently movable along the sliding hole; and a band unit (112) coupled to the pair of sliders and deformed to form a space, into which a finger is insertable, as at least one of the pair of sliders is moved (see Figure 3c); and an insertion hole (1102, see Figure 11) formed in the 20base unit and disposed on an end (generally a bottom left end) of the sliding hole (which includes a horizontal component as well as a vertical component) to allow the slider to be insertable into the sliding hole. Regarding claim 5 specifically, Vasquez fails to disclose the insertion hole being formed to correspond to a side cross-sectional shape of the slider to allow the slider to be insertable in a lateral direction. Vasquez shows the opening being round to match the round shape of the slider, not its T-shaped cross section, presumably to allow the user to be inserted vertically in and out of the slot but discloses no criticality to such design. Regarding claim 6 specifically, Vasquez fails to disclose an inner circumferential surface of the insertion hole toward the sliding hole being formed to be tilted in a direction toward the sliding hole. Mallory teaches that it was also known in the art for an insertion opening like that of Vasquez to correspond to the T-shaped cross section of a slider (see Figure 1) and also for the opening to include a circumferential surface tilted in a direction toward the sliding hole (see Figures 2 and 4). A person of ordinary skill in the art at the time Applicant’s invention was filed would have studied Mallory and realized through their own available knowledge and reasoning that the shape of the opening would require the slider to be tilted upon insertion/removal, which would be helpful in preventing inadvertent removal, and also that the tilted surface of the opening would aid in the insertion and removal of the slider therein and would have found it obvious to have incorporated these two features into the design of the Vasquez opening for these reasons.
Regarding claim 1, Vasquez as modified above still includes all of the claim 1 features as set forth above.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        7/11/22